

115 HR 3064 IH: Contingency Operation Waste and Fraud Prevention Act
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3064IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Ms. Shea-Porter (for herself and Ms. Rosen) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo develop an anticorruption strategy, establish Offices for Anticorruption in the Department of
			 Defense, Department of State, and United States Agency for International
			 Development, and for other purposes.
	
 1.Short titleThis Act may be cited as the Contingency Operation Waste and Fraud Prevention Act. 2.Anticorruption strategy (a)In generalNot later than 120 days after the date on which the United States engages in a contingency operation, as such term is defined in section 101 of title 10, United States Code, the Secretary of Defense, in consultation with the Secretary of State, the Administrator of the United States Agency for International Development, and the head of any other relevant Federal department or agency, shall submit to Congress a strategy to prevent corruption in any reconstruction efforts associated with such operation.
 (b)BenchmarksThe strategy described in subsection (a) shall include measurable benchmarks to be met as a condition for disbursement of any funds for reconstruction efforts associated with such operation.
 (c)Annual reportFor the duration of a contingency operation for which the Secretary of Defense has submitted a strategy pursuant to subsection (a), the Secretary shall submit to Congress an annual report evaluating the implementation and effectiveness of such strategy and describing any necessary adjustments to the strategy.
 (d)Effective dateThe requirement under subsection (a) shall take effect with respect to any contingency operation entered into on or after the date of the enactment of this Act.
			3.Establishment of senior anticorruption officers and working group for anticorruption
			(a)Establishment of Senior Anticorruption Officer for the Department of Defense
 (1)In generalChapter 4 of title 10, United States Code, is amended by adding at the end the following new section:
					
						145.Senior Anticorruption Officer.
 (a)Senior Anticorruption OfficerThere is a Senior Anticorruption Officer in the Department of Defense, appointed by the Secretary of Defense, who shall assist the Secretary in strategic, operational, and tactical planning relating to ongoing and planned contingency operations. The Senior Anticorruption Officer shall report directly to the Secretary.
 (b)QualificationsThe Senior Anticorruption Officer shall be selected from among individuals who— (1)have prior specialized training and expertise in anticorruption; and
 (2)are general officers or flag officers. (c)DutiesThe Senior Anticorruption Officer shall be a member of the Working Group for Anticorruption established in section 3(d) of the Contingency Operation Waste and Fraud Prevention Act and shall carry out the following duties:
 (1)Assisting the Secretary to address corruption with respect to programs, projects, or activities during contingency operations.
 (2)Developing and implementing an integrated anticorruption strategy for the duration of such contingency operations.
 (3)Conducting regular corruption risk assessments for such contingency operations. (4)Providing expert opinions to the relevant members of the National Security Council with respect to the impact of the programs, projects, and activities of the United States on corruption in other countries, including an analysis of the likely success of such programs, projects, and activities in light of such corruption.
 (5)Coordinating with appropriate officials of other countries and of multilateral institutions to seek to achieve unity of effort in programs, projects, and activities with respect to addressing corruption.
 (6)Conducting regular outreach with relevant civil society organizations working on issues relating to human rights, civil rights, and anticorruption..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by inserting after the item relating to section 144 the following new item:
					
						
							145. Senior Anticorruption Officer..
 (b)Establishment of Senior Anticorruption Officer for the Department of StateSection 1 of the State Department Basic Authorities Act of 1956 is amended by adding at the end the following new subsection:
				
					(h)Senior Anticorruption Officer
 (1)In generalThe Secretary of State shall designate an officer or employee of the Department of State to serve as the Senior Anticorruption Officer to assist the Secretary in strategic, operational, and tactical planning relating to ongoing and planned contingency operations, as such term is defined in section 101 of title 10, United States Code. The Senior Anticorruption Officer shall report directly to the Secretary.
 (2)QualificationsThe Senior Anticorruption Officer shall be selected from among individuals who— (A)have prior specialized training and expertise in anticorruption; and
 (B)are in the senior executive service of the Department of State. (3)DutiesThe Senior Anticorruption Officer shall be a member of the Working Group for Anticorruption established in section 3(d) of the Contingency Operation Waste and Fraud Prevention Act and shall carry out the following duties:
 (A)Assisting the Secretary to address corruption with respect to programs, projects, or activities during contingency operations, as such term is defined in section 101 of title 10, United States Code.
 (B)Developing and implementing an integrated anticorruption strategy for the duration of such contingency operations.
 (C)Conducting regular corruption risk assessments for such contingency operations. (D)Providing expert opinions to the relevant members of the National Security Council with respect to the impact of the programs, projects, and activities of the United States on corruption in other countries, including an analysis of the likely success of such programs, projects, and activities in light of such corruption.
 (E)Coordinating with appropriate officials of other countries and of multilateral institutions to seek to achieve unity of effort in programs, projects, and activities with respect to addressing corruption.
 (F)Conducting regular outreach with relevant civil society organizations working on issues relating to human rights, civil rights, and anticorruption..
			(c)Establishment of Senior Anticorruption Officer for the United States Agency for International
			 Development
 (1)In generalThe Administrator of the United States Agency for International Development (USAID) shall designate an officer or employee of USAID to serve as the Senior Anticorruption Officer to assist the Administrator in strategic, operational, and tactical planning relating to ongoing and planned contingency operations, as such term is defined in section 101 of title 10, United States Code. The Senior Anticorruption Officer shall report directly to the Administrator.
 (2)QualificationsThe Senior Anticorruption Officer shall be selected from among individuals who— (A)have prior specialized training and expertise in anticorruption; and
 (B)are in the senior executive service of the Agency. (3)DutiesThe Senior Anticorruption Officer shall be a member of the Working Group for Anticorruption established in subsection (d) and shall carry out the following duties:
 (A)Assisting the Secretary to address corruption with respect to programs, projects, or activities during contingency operations, as such term is defined in section 101 of title 10, United States Code.
 (B)Developing and implementing an integrated anticorruption strategy for the duration of such contingency operations.
 (C)Conducting regular corruption risk assessments for such contingency operations. (D)Providing expert opinions to the relevant members of the National Security Council Deputies Committee with respect to the impact of the programs, projects, and activities of the United States on corruption in other countries, including an analysis of the likely success of such programs, projects, and activities in light of such corruption.
 (E)Coordinating with appropriate officials of other countries and of multilateral institutions to seek to achieve unity of effort in programs, projects, and activities with respect to addressing corruption.
 (F)Conducting regular outreach with relevant civil society organizations working on issues relating to human rights, civil rights, and anticorruption.
					(d)Establishment of Working Group for Anticorruption
 (1)In generalThere is established an interagency committee to be known as the Working Group for Anticorruption (in this section referred to as the Working Group). (2)DutiesThe duties of the Working Group shall be the following:
 (A)Providing support for personnel engaged in contingency operations with respect to best practices for preventing corruption in the programs, projects, or activities of such personnel.
 (B)Developing and implementing an interagency anticorruption strategy for contingency operations. (C)Maintaining and sharing records and assessments of the forms of corruption in countries where such operations occur that pose immediate, costly, or mission-critical threats.
 (D)Collecting and consolidating research and best practices in the field of anticorruption, including the use of diplomatic, legal, contracting, and development and other foreign assistance tools to prevent corruption.
 (E)Coordinating anticorruption policies, programs, and practices across all relevant Federal departments and agencies.
 (F)Analyzing initiatives in fragile states and in countries where contingency operations occur that have successfully addressed corruption, and providing recommendations on ways to implement similar initiatives with respect to the programs and activities of the United States.
 (G)Identifying and monitoring appropriate metrics to assess and mitigate the risks posed by corruption to the programs, projects, and activities of the United States.
 (3)MembershipThe Working Group shall be composed of 3 members as follows: (A)The Senior Anticorruption Officer for the Department of Defense, or a designee.
 (B)The Senior Anticorruption Officer for the Department of State, or a designee. (C)The Senior Anticorruption Officer for the United States Agency for International Development, or a designee.
 (4)TermEach member shall be appointed for the life of the Working Group. (5)MeetingsThe Working Group shall meet at least once every 90 days.
 (6)ReportsNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Working Group shall submit to the appropriate congressional committees a report including each of the following:
 (A)The activities undertaken by each Senior Anticorruption Officer in the Working Group. (B)The activities of the Working Group.
 (C)The status of corruption in any country where contingency operations are occurring and the manner and extent to which such corruption is impacted by such contingency operations.
 (D)The extent to which anticorruption strategies have been implemented in any such country. (E)The challenges facing the implementation of such strategies and the recommendations of the Working Group to address such challenges.
 (7)DefinitionsIn this subsection: (A)Appropriate congressional committeeThe term appropriate congressional committees means—
 (i)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and
 (ii)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
 (B)Contingency operationsThe term contingency operations has the meaning given the term in section 101 of title 10, United States Code. 